CORRECTED NOTICE OF ALLOWANCE
(Consideration of IDS)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 3-6 and 16-17 are cancelled.  Claims 1, 2, 7-15 and 18-20 were allowed in the notices of allowance from 10/27/2021 and 2/14/2022.  
	After consideration of the IDS, the examiner concluded the claims were still allowable over the reference in the IDS when also considering other prior art.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the Notice of Allowance on 02/14/2022.  The information disclosure statement is being considered by the examiner.
In considering the new Bodycology reference from the new IDS, the examiner search into the prior art for motivations to change the finished formulation of Bodycology (had product review dates back to 2014 to show availability) to include both triethanolamine and one or more of acrylates copolymer, PEG-150 pentaerythrityl tetrastearate, and acrylates/C10-30 alkyl acrylate crosspolymer.  Acrylates copolymer is not the same as styrene/acrylates copolymer since styrene/acrylates copolymer includes styrene as one of the monomers.  Nothing in Bodycology discusses modifying ingredients in its formulation, so the examiner looked to the prior art for additional references that might be combined if such references would have clear motivations to add such ingredients.  
Below are references that were considered when considering the IDS reference.  
One reference found was Wendel US 5262154 taught shaving formulations with PEG-50 Shea butter and triethanolamine or triethanolamine lauryl sulfate. Wendel provides that triethanolamine is non-critical (bottom of column 2, lines 39-58 and table 1), and thus, no motivation that it improves the formulation or it is needed at all.  Wendel mentions glycerol as an option, but does not teach other ingredients of the instantly claimed composition.  
Another reference found was Zhou CN 105640868 (Espacenet English Translation).  This reference teaches a moisturizing mask for the face that also contains PEG-50 shea butter, water, triethanolamine, disodium EDTA, glycerin, triethyl citrate (not citric acid), and acrylates/C10-30 alkyl acrylate crosspolymer (technical proposal/example of Zhou).  There is no addition of a sodium lauryl sulfate or sodium laureth sulfate in the formulation.  Zhou does not mention anything about adding extra surfactants, emulsifiers or foaming or cleansing agents (purposes of sodium lauryl sulfate or sodium laureth sulfate).  In fact, Zhou provides using the mask after cleaning the face.  
Since Bodycology’s formulation doesn’t motivate using particular ingredients out of its complete formulation besides the actives of unmodified beneficial shea butter and vitamin E in the formulation, one of ordinary skill in the art would not reasonably pick and choose from remaining ingredients (for example, choosing citric acid, and sodium lauryl sulfate and/or sodium laureth sulfate rather than cocamidopropyl betaine and lauric acid (another organic acid)) of Bodycology to add to another prior art formulation without a motivation to do so.  Wendel, which does not teach the entire claimed formulation, teaches triethanolamine as a non-critical ingredient of a shaving formulation without mentioning its functionality in a formulation.  Zhou provides for a mask without teaching a reason to add other surfactants or without reasoning to add foaming or cleansing ingredients.  Zhou also provides that cleaning the face is done before applying the mask, and so, cleaning is not a provided or necessary function of the mask.  Zhou also does not provide for citric acid in its formulation rather it provides for triethyl citrate which is a plasticizing agent.  
Therefore, it remains that there is no teaching or motivation from the prior art to make instantly claimed formulations based on these prior art formulations.  
Conclusion
	Claims 1, 2, 7-15 and 18-20 remain allowed as in the notice of allowance from 02/14/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613